03/09/2021
                 IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                            Assigned on Briefs January 4, 2021

STATE EX REL. TYNESHA APRIL DIOR MOODY v. DAMOND JULIAN
                         ROKER

                   Appeal from the Juvenile Court for Shelby County
                         No. CC4940 Dan H. Michael, Judge1
                       ___________________________________

                             No. W2019-01464-COA-R3-JV
                         ___________________________________


Mother filed a petition under the Uniform Interstate Family Support Act, seeking
establishment of paternity and a child support order against Father, who is incarcerated.
The State of Tennessee is acting on Mother’s behalf, and Father is acting pro se. Father
filed multiple pretrial motions in the trial court, which the trial court did not rule on before
the trial on Mother’s petition. Additionally, the trial court’s order fails to comply with Rule
52.01 of the Tennessee Rules of Civil Procedure and is apparently not based on any
properly admitted evidence. Therefore, we vacate the trial court’s order and remand for a
new trial.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Vacated and
                                    Remanded

J. STEVEN STAFFORD, P.J., W.S., delivered the opinion of the court, in which THOMAS R.
FRIERSON, II and W. NEAL MCBRAYER, JJ., joined.

Damond Julian Roker, Tiptonville, Tennessee, Pro se.

Herbert H. Slatery, III, Attorney General and Reporter; Matt D. Cloutier, Assistant
Attorney General, for the appellee, State of Tennessee, Department of Human Services and
Tynesha April Dior Moody.

                                           OPINION

                           FACTUAL AND PROCEDURAL HISTORY


       1
         A juvenile court magistrate made the findings and recommendations in this case, which Judge
Michael then adopted, ratified, and confirmed.
       In this child support and parentage case, the State of Tennessee (“Appellee”) is
acting on behalf of Tynesha April Dior Moody (“Mother”), via the Division of Child
Support Services for the Tennessee Department of Human Services and the Attorney
General of Tennessee, and pursuant to Title IV-D of the Social Security Act, 42. U.S.C. §
651.2 See also Tenn. Code Ann. § 36-5-1101(8).3 The father of the child at issue, Damond
Julian Roker (“Father”) is proceeding pro se. Mother filed a Uniform Support Petition (the
“UIFSA petition”) under the Uniform Interstate Family Support Act (“UIFSA”), Tenn.
Code Ann. § 36-5-2001, et seq. In her petition, Mother sought establishment of paternity
and an order for current and retroactive child support against Father with respect to the
child at issue, born in September 2009. At the time Mother filed the petition, the child was
living with Mother in Georgia, and Father was incarcerated in Tennessee.4 The UIFSA
petition was adjudicated in the Juvenile Court of Shelby County (“the trial court”).

        In the petition, Mother alleged that Father had not provided support for the child
since 2010. Attached to the petition was an Affidavit in Support of Establishing Paternity,
which alleged, among other things, that Father admitted he was the child’s father, acted
and presented himself as the father, sent cards/letters regarding the pregnancy and/or the
child, offered to pay abortion and medical expenses, paid for birth-related expenses, did
not claim the child on tax returns, has provided food, clothing, gifts, or financial support
for the child, and visited with the child. Father took a DNA test in 2018, which established
a 99.9999% probability that he is the child’s father. Father also expressly acknowledges
that he is the child’s father.

        Father filed many motions in the trial court: multiple motions for appointment of
counsel; a motion for a hearing to be set to determine support owed and credit for
retroactive support and medical expenses Father already paid and time he already spent
with the child;5 a “slow pay” motion seeking permission to pay the clerk of the trial court
$10.00 per month and for all further writs of execution or writs of garnishment to be stayed,
pending such payments; a motion for a continuance; a motion for transport to appear in the
UIFSA proceedings and notice of intent to appear in court (“the motion to participate”);
and a motion for determination of the status of the case. In the motion to participate, which
was filed on March 12, 2019, Father sought a court order for him to be transported to the
trial court from prison to appear in the proceedings in this case, and expressly invoked any
rights he had to appear in court. In the motion for determination of the status of the case,

        2
           We will refer to the State of Tennessee throughout as “Appellee,” and intend this to cover both
the Attorney General, who is participating in this appeal on Mother’s behalf, and the “IV-D Staff Attorney”
at the Shelby County Child Support Office, who represented Mother at the trial level.
         3
           Appellee cites Tennessee Code Annotated section 36-6-1101. No such code provision exists.
Therefore, we assume the intended reference was to section 36-5-1101(8).
         4
           According to Father, he has been incarcerated since 2016. It appears that he has remained
incarcerated throughout the proceedings in this case.
         5
           In this same document, Father also acknowledged his paternity and requested that the child’s
surname be changed to his.
                                                  -2-
filed on April 24, 2019, Father stated that this action was filed in the trial court on or about
January 19, 2019, that Appellee was duly served on or about January 21, 2019, and that the
case had been pending before the trial court for approximately sixty days without the court
clerk setting it upon the docket to be heard.6 On March 14, 2019, two days after Father
filed his motion to participate, Appellee filed a motion for judgment by default in the trial
court, arguing that Father was properly served with Mother’s UIFSA petition and failed to
answer or appear as required by the Tennessee Rules of Civil Procedure, and requesting
that the trial court proceed with a hearing on the UIFSA petition.

        After this case was continued twice in early 2019, a bench trial occurred before a
judicial magistrate in the trial court on June 19, 2019. Only counsel for Appellee (the IV-
D Staff Attorney) was present. There is no transcript of this hearing in the record, and no
statement of the evidence that was actually presented.7 On June 19, 2019, the magistrate
made his written findings and recommendations, and the juvenile court judge adopted,
ratified, and confirmed them as the order of the trial court. That order was filed on July 9,
2019. In that order, the magistrate ruled on Mother’s UIFSA petition, Appellee’s motion
for default judgment, and most of Father’s motions, without directly addressing all of the
issues Father had raised and the relief he had sought. Of Father’s motions and requests that
the trial court specifically addressed in its written order, it denied most, including the
motion to determine the status of the case, on the basis that it sought relief that could not
be granted and because “[t]his matter was set for hearing on June 19, 2019, and the Court
never set a status hearing.” The trial court also denied Father’s motion to participate, with
no explanation. As to Appellee’s motion for default judgment, the trial court treated one of
Father’s filings, which included multiple motions, including his motion for a continuance,
as an answer to the UIFSA petition, reasoning that it “ma[de] several factual allegations,
and in some ways answer[ed] the Petition to Set Support.” Thus, the trial court found that
it was “not appropriate to enter a default judgment against [Father],” and denied Appellee’s
motion. The trial court went on, however, to make further findings and recommendations
“based on the proof and testimony and evidence presented at the hearing,” including
granting Mother’s UIFSA petition and ordering the following:

1. Father was to pay all medical expenses incident to the child’s birth and $316.00 per
   month in child support, beginning July 1, 2019.

2. Retroactive child support was ordered in the amount of $20,856.00, calculated as of
   the date of the hearing and covering a period of sixty-six months. The trial court
   acknowledged that Father sought credit for $12,800.00 in previous child support
   payments, but stated that because Father bore the burden of proving that he already

        6
          It is unclear what action Father is referring to as having taken place on or about January 19, 2019,
and on January 21, 2019, especially because many of the filing dates in the record are illegible.
        7
          There is a document in the record titled “Statement of the Evidence,” but it contains argument,
not evidence, as will be discussed infra.
                                                    -3-
    paid that amount by supporting documentation, and because no such documentation
    was provided,8 his balance of retroactive support owed would not be offset by credits.

3. The retroactive support was to be paid by income assignment at a rate of $25.00 per
   month, starting on July 1, 2019, to the Central Child Support Receipting Unit in
   Nashville.

4. Both parties were to provide medical insurance for the child, if available at a reasonable
   cost, and are responsible for equally splitting the child’s necessary expenses related to
   medical care that are not covered by insurance.

5. Father was to make child support payments directly to the same office where his
   retroactive payments would be sent, “until the employer begins deducting payments
   and at any time that the full amount of [Father’s] child support obligation is not being
   withheld by income assignment.”

6. The child’s surname would remain as the Mother’s, because neither party appeared.

7. Father was to reimburse the state for the cost of the state-ordered DNA test, in the
   amount of $34.41.

8. Father was to pay $15.00, an amount equal to the fee for processing a new birth
   certificate.

9. Father was to pay the costs, for which execution may issue.

The trial court also found that the Child Support and Credit Worksheets appeared to be
correct and should be admitted in evidence and incorporated by reference in its findings.

        The procedural history of this appeal after the trial court’s written order was filed is
rather protracted, and we need not tax the length of this opinion by reviewing it in detail.
Of note, this Court granted Father’s motion to proceed as indigent.9 However, this Court
denied Father’s motion for the appointment of counsel and his motion to require the state
to file a transcript of the June 19, 2019 trial in the appellate record and provide him with a
copy.

                                         ISSUES PRESENTED

        8
          Father contests this, asserting that while he was in custody at the Shelby County Jail, he mailed
such supporting documents to the Shelby County Child Support Office, well in advance of the trial.
        9
          We also note that some of Father’s filings in the record state that he sought a request for a
rehearing at the trial level, pursuant to Tennessee Code Annotated section 36-5-405(h). However, it is
unclear from the record if he did in fact request a rehearing. But given that neither party mentions a
rehearing in its appellate brief, we will not inquire into this issue further.
                                                  -4-
        The parties essentially raise the same issues, which we slightly restate as follows.10

        I.       Whether the trial court had subject matter jurisdiction over the action to
                 establish parentage and child support under UIFSA.

        II.      Whether the trial court had personal jurisdiction over the parties in the
                 UIFSA action.

        III.     Whether the state of Georgia was required to be joined as a party in the trial
                 court proceedings.

        IV.      Whether the trial court erred in failing to credit Father for the financial
                 contributions he previously made toward the care and support of the child
                 and the time he previously spent with the child.

        V.       Whether the trial court erred in calculating the amount of child support owed,
                 including ordering retroactive support for a period of more than five years
                 without showing good cause.

        VI.      Whether the trial court erred by failing to make the findings required under
                 Rule 52.01 of the Tennessee Rules of Civil Procedure.

                                               DISCUSSION

       We begin by noting that Father has acted pro se throughout the entirety of this case,
while he has also been imprisoned. “While entitled to fair and equal treatment before the
courts, a pro se litigant is still required to comply with substantive and procedural law as
do parties represented by counsel.” Gilliam v. Gilliam, No. M2007-02507-COA-R3-CV,
2008 WL 4922512, at *3 (Tenn. Ct. App. Nov. 13, 2008) (citing Hessmer v. Hessmer, 138
S.W.3d 901, 903 (Tenn. Ct. App. 2003)). As explained by this Court, “[t]he courts should
take into account that many pro se litigants have no legal training and little familiarity with
the judicial system. However, the courts must also be mindful of the boundary between
fairness to a pro se litigant and unfairness to the pro se litigant’s adversary.” Jackson v.
Lanphere, No. M2010-01401-COA-R3-CV, 2011 WL 3566978, at *3 (Tenn. Ct. App.
Aug. 12, 2011) (quoting Hessmer, 138 S.W.3d at 903 (internal citations omitted)).
“[A]lthough this Court gives pro se litigants a certain amount of leeway in their filings, . .
. we have ruled that this leeway is generally reserved for those ‘untrained in the law.’”
        10
           Father filed both an original appellate brief and a “supplemental” appellate brief, which was filed
three days after the original brief. They are effectively the same, except that the supplemental brief contains
an attachment that is not otherwise in the record. We are unable to consider such attachments to briefs. See
Forrest v. Rees, No. 01C01-9411-CC-00387, 1996 WL 571765, at *3 (Tenn. Crim. App. Oct. 8, 1996)
(stating that “attachments to briefs are not evidence and will not be considered by the appellate courts”).
                                                    -5-
Masserano v. Masserano, No. W2018-01592-COA-R3-CV, 2019 WL 2207476, at *5, 5
n.11 (Tenn. Ct. App. May 22, 2019) (quoting Lacy v. Mitchell, 541 S.W.3d 55, 59 (Tenn.
Ct. App. 2016) (citing Hessmer, 138 S.W.3d at 903)). We keep these principles in mind in
adjudicating this appeal.

                                    I.      Subject Matter Jurisdiction

        We will first address the threshold issue of subject matter jurisdiction. See Redwing
v. Catholic Bishop for Diocese of Memphis, 363 S.W.3d 436, 445 (Tenn. 2012) (citations
and quotation marks omitted) (“Challenges to a court’s subject matter jurisdiction call into
question the court’s lawful authority to adjudicate a controversy brought before it, and,
therefore, should be viewed as a threshold inquiry.”). “A challenge to subject matter
jurisdiction cannot be waived and may be raised at any time.” Church of God in Christ,
Inc. v. L. M. Haley Ministries, Inc., 531 S.W.3d 146, 157 (Tenn. 2017) (citations omitted).
“Whenever subject matter jurisdiction is challenged, the burden is on the plaintiff to
demonstrate that the court has jurisdiction to adjudicate the claim.” Redwing, 363 S.W.3d
at 445 (citations omitted). “The lack of subject matter jurisdiction is so fundamental that it
requires dismissal whenever it is raised and demonstrated.” Dishmon v. Shelby State Cmty.
Coll., 15 S.W.3d 477, 480 (Tenn. Ct. App. 1999) (citing Tenn. R. Civ. P. 12.08). “Subject
matter jurisdiction depends on the nature of the cause of action and the relief sought . . .
and can only be conferred on a court by the constitution or a legislative act.” Chapman v.
DaVita, Inc., 380 S.W.3d 710, 712 (Tenn. 2012) (internal citations omitted). The question
of whether a court possesses subject matter jurisdiction is an issue of law, which we review
de novo. Id. at 712–13.

       Father argues that under UIFSA, Tennessee courts have subject matter jurisdiction
to recognize and enforce child support orders, judgments, and decrees from other states or
jurisdictions. Thus, he argues that because Mother did not first bring her UIFSA action in
Georgia, and, as such, there is no judgment or order from a Georgia court, her action is not
enforceable in Tennessee. Father is not wrong, in that, “[i]n cases where one of the parents
and/or a child is domiciled outside of this state, the provisions of [UIFSA] come into play.
The establishment, enforcement, or modification of support orders across state lines is
governed by UIFSA.” State ex rel. Irwin v. Mabalot, No. M2004-00614-COA-R3-CV,
2005 WL 3416293, at *3 (Tenn. Ct. App. Dec. 13, 2005) (citation omitted). However,
UIFSA does not only empower Tennessee courts to enforce and modify existing child
support orders from other states. It also allows Tennessee courts to establish child support-
related orders. See id. (“Tennessee Code Annotated § 36-5-2401 authorizes a Tennessee
court to order a parent residing in this state to pay for the support of a child who lives in
another state, if no such order has been issued in that other state.”).11


         11
              Although section 36-5-2401 has changed since 2005, this principle is unaffected, as discussed
infra.
                                                    -6-
        Appellee argues that the trial court had subject matter jurisdiction because “[t]he
chancery, circuit, juvenile, and any courts exercising domestic relations jurisdiction . . . are
the tribunals of this state,” Tenn. Code Ann. § 36-5-2102(a), and a petitioner can file
“directly in a tribunal of another state . . . which has or can obtain personal jurisdiction
over the respondent[.]” Tenn. Code Ann. § 36-5-2301(b). According to Appellee’s
reasoning, then, Tennessee must be “another state,” as referenced in section 36-5-2301(b),
and Mother, as a resident of Georgia, was therefore allowed to file her petition in a
Tennessee tribunal, as long as that tribunal has personal jurisdiction over Father. Appellee
also relies on section 36-5-2401(a)(1), which states, “If a support order entitled to
recognition under parts 20-29 of this chapter has not been issued, a responding tribunal of
this state with personal jurisdiction over the parties may issue a support order if . . . [t]he
individual seeking the order resides outside this state . . . .”12 While the use of the term
“responding tribunal” does suggest some type of two-state proceeding, the definition of
that term reveals otherwise. Specifically, the term “[r]esponding tribunal” is defined as “the
authorized tribunal in a responding state or foreign country,” Tenn. Code Ann. § 36-5-
2101(24), and “responding state” is defined as “a state in which a petition or comparable
pleading for support or to determine parentage of a child is filed or to which a petition or
comparable pleading is forwarded for filing from another state or a foreign country,” Tenn.
Code Ann. § 36-5-2101(23). Thus, a responding tribunal is simply a tribunal in a state
either where a child support petition is filed or where a petition is forwarded. Indeed, this
understanding tracks the language of section 36-5-2301(b), which expressly allows a party
to file a petition “directly in . . . another state,” without the need for forwarding of the
petition from the petitioner’s home state.

        Here, no prior child support order had previously been entered with respect to the

        12
            Under UIFSA, “initiating tribunal” is defined as “the tribunal of a state or foreign country from
which a petition or comparable pleading is forwarded or in which a petition or comparable pleading is filed
for forwarding to another state or foreign country.” Tenn. Code Ann. § 36-5-2101(11).
         We note that Mother’s UIFSA petition, which bears a filing date of June 12, 2017, was notarized
in Georgia and signed by an “Agent” of “Carrollton DCSS” (which we assume is some sort of department
of children’s services in Carrollton, Georgia). However, it is not marked as specifically filed in the trial
court. The record also contains documentation indicating that the “initiating jurisdiction” in this case is
Georgia and the “responding jurisdiction” is Tennessee. Nevertheless, Appellee asserts that Mother filed
her UIFSA petition directly in the trial court, which is the “responding tribunal,” as opposed to in an
“initiating tribunal to be forwarded to a responding tribunal.” See Tenn. Code Ann. § 36-5-2301 cmt.
         Indeed, “[u]nder UIFSA, a tribunal may serve as a responding tribunal even when there is no
initiating tribunal. This accommodates the direct filing of a proceeding in a responding tribunal by a
nonresident of the forum, whether residing in a state or anywhere else in the world.” Tenn. Code Ann. §
36-5-2203 cmt. Therefore, while it is unclear from the record where and when Mother’s UIFSA petition
was actually filed, we will assume it was directly filed in the trial court for purposes of this opinion, given
Appellee’s assertion that it was and that Father does not seem to dispute this. Furthermore, while our
disposition of this case does not require us to address the fifth issue Father raises—whether Tennessee Code
Annotated section 36-2-311(G)(i) limits the award of retroactive child support to a period of five years—
we note that the date on which Mother’s petition was filed in the trial court would appear to be relevant to
that issue.
                                                    -7-
child. As such, the trial court, as a responding tribunal of Tennessee, was within its powers
to issue a support order as long as it had personal jurisdiction over the parties. See Tenn.
Code Ann. § 36-5-2401(a)(1). The same is true of the parentage portion of this action. See
Tenn. Code Ann. § 36-5-2402 (“A tribunal of this state authorized to determine parentage
of a child may serve as a responding tribunal in a proceeding to determine parentage of a
child brought under parts 20-29 of this chapter or a law or procedure substantially similar
to parts 20-29 of this chapter.”); see also Tenn. Code Ann. § 36-2-307 (giving juvenile
courts subject matter jurisdiction over paternity actions). We consequently conclude that
the juvenile courts of Tennessee had subject matter jurisdiction under UIFSA to adjudicate
Mother’s petition for child support and to establish parentage, so long as Tennessee had
personal jurisdiction over the parties.13 We therefore proceed to discuss that issue.

                                        II.     Personal Jurisdiction

       Next, Father argues that the trial court did not have personal jurisdiction over
Mother. Father seems to conflate this argument with another argument, that the State of
Georgia is the proper, or true, petitioner/party in interest here (and he also raises, as a
distinct issue, whether Georgia was required to be joined as a party). Father asserts that
Tennessee has no true interest in the case, because Mother and the child do not reside in
Tennessee, nor do they receive any benefits from Tennessee. That may be true, but our
resolution of this case does not necessitate that we explore that argument or decide if
Georgia is a necessary party. Rather, we will confine our analysis of this issue to deciding
whether the trial court lacked personal jurisdiction over the parties.


        13
           It is arguable, however, whether Mother even needed to resort to UIFSA, because Father is a
resident of the state of Tennessee. See Tenn. Code Ann. § 36-5-2201 cmt. (“In situations in which the long-
arm statute can be satisfied, the petitioner (either the obligor or the obligee) has two options: (1) utilize the
long-arm statute to obtain personal jurisdiction over the respondent, or, (2) initiate a two-state proceeding
under the succeeding provisions of UIFSA seeking to establish a support order in the respondent’s state of
residence. Of course, a third option is also available that does not implicate UIFSA; a petitioner may initiate
a proceeding in the respondent’s state of residence by filing a proceeding to settle all issues between the
parties in a single proceeding.”); State ex rel. Schrita O. v. Robert T., No. W2017-00073-COA-R3-JV,
2017 WL 5501345, at *3 (Tenn. Ct. App. Nov. 16, 2017) (“Juvenile courts have jurisdiction to establish
paternity of a child when the putative Father resides in Tennessee. See Tenn. Code Ann. § 36-2-307. . . .
Once a court has established paternity, the court must enter an initial child support order, including an award
of retroactive child support if applicable. Tenn. Code Ann. § 36-2-311(a)(11)(A).”); Torrico v. Smithson,
No. M2004-01924-COA-R3-JV, 2006 WL 334032, at *4 (Tenn. Ct. App. Feb. 13, 2006) (“The dispositive
question on the jurisdictional issue is whether Tenn. Code Ann. § 36-2-311(a)(11) [a parentage statute]
confers subject matter jurisdiction on the Juvenile Court to enter a child support order when Mother and
child are Bolivian residents. After considering all pertinent factors, we conclude, under the particular facts
presented in this case, that the Juvenile Court did have subject matter jurisdiction to enter a child support
order. There is no serious dispute but that the Juvenile Court had in personam jurisdiction over Father as a
Tennessee resident. The language of Tenn. Code Ann. §§ 36-2-307 and 36-2-311(a)(11) reflects the
Tennessee Legislature’s clear intent to confer subject matter jurisdiction on the Juvenile Court over child
support in such a paternity case as is now before us.”).
                                                     -8-
        Appellee argues that Father waived this issue by raising it for the first time on
appeal. Regardless of whether Father waived this argument,14 it fails because the trial court
had personal jurisdiction over each party. The trial court has personal jurisdiction over
Father because Father undisputedly resides in Tennessee. See Torrico, 2006 WL 334032,
at *4 (“There is no serious dispute but that the Juvenile Court had in personam jurisdiction
over Father as a Tennessee resident.”). Mother certainly submitted herself to the personal
jurisdiction of the trial court by filing her UIFSA petition there. Tenn. Code Ann. § 36-5-
2301 cmt. (“It is also axiomatic that an individual petitioner requesting affirmative relief
under this act submits to the personal jurisdiction of the tribunal.”); see Torrico, 2006 WL
334032, at *2, 4 (“Mother certainly has submitted herself to the personal jurisdiction of the
Juvenile Court [by filing a paternity action there].”). Thus, despite Father’s insistence that
Georgia had a greater interest in this matter, because Tennessee courts could exercise
personal jurisdiction over the parties, UIFSA clearly provides that Tennessee juvenile
courts had subject matter jurisdiction to adjudicate this matter, as discussed supra.
Therefore, we will proceed to address the remaining outcome determinative issues.

                                      III.    Substantive Matters

        Father next takes issue with several of the decisions made by the trial court in the
final trial on this matter. In particular, Father asserts that the trial court erred in failing to
give him credit for moneys previously paid and time previously spent with the child, in its
determination of child support, and in failing to make appropriate findings of fact and
conclusions of law to support its ruling. As a procedural matter, he also argues that Georgia
was a necessary party to this case. In contrast, Appellee asserts that Georgia was not a
necessary party, and that the trial court’s ruling is both sufficient and correct.

      We begin with the sufficiency of the trial court’s order. Rule 52.01 of the Tennessee
Rules of Civil Procedure provides as follows:

        In all actions tried upon the facts without a jury, the court shall find the facts
        specially and shall state separately its conclusions of law and direct the entry
        of the appropriate judgment. The findings of a master, to the extent that the
        court adopts them, shall be considered as the findings of the court. If an
        opinion or memorandum of decision is filed, it will be sufficient if the
        findings of fact and conclusions of law appear therein. Findings of fact and
        conclusions of law are unnecessary on decisions of motions under Rules 12
        or 56 or any other motion except as provided in Rules 41.02 and 65.04(6).[15]

        14
            We note that, as discussed supra, subject matter jurisdiction under the UIFSA has a personal
jurisdiction component. As such, and given that this argument is easily disposed of, we exercise our
discretion to consider this argument despite Father’s purported waiver.
         15
            Rule 101(c)(3)(B) of the Tennessee Rules of Juvenile Practice and Procedure states that the
Tennessee Rules of Civil Procedure apply in parentage cases under Tennessee Code Annotated section 36-
2-301, et seq. While this is a parentage action under a different statute (UIFSA), as explained above, such
                                                  -9-
Thus, “[i]n bench trials, trial courts must make findings of fact and conclusions of law to
support their rulings.” Hardin v. Hardin, No. W2012-00273-COA-R3-CV, 2012 WL
6727533, at *3 (Tenn. Ct. App. Dec. 27, 2012). “Simply stating the trial court’s decision,
without more, does not fulfill [the Rule 52.01] mandate.” Cain-Swope v. Swope, 523
S.W.3d 79, 86 (Tenn. Ct. App. 2016) (citations and quotation marks omitted). While there
is no bright-line rule for the adequacy of a trial court’s order, “the findings of fact must
include as much of the subsidiary facts as is necessary to disclose to the reviewing court
the steps by which the trial court reached its ultimate conclusion on each factual issue.”
Lovlace v. Copley, 418 S.W.3d 1, 35 (Tenn. 2013). Even “‘a lengthy summary of the
testimony adduced at the hearing and a few credibility observations’ without further
indicating which testimony or other evidence the trial court relied upon in making its
decision is not sufficient to satisfy the requirement of making specific findings of fact.”
Rosebrough v. Caldwell, No. W2018-01168-COA-R3-CV, 2019 WL 6898218, at *4
(Tenn. Ct. App. Dec. 18, 2019) (quoting In re S.S.-G., No. M2015-00055-COA-R3-PT,
2015 WL 7259499, at *12 (Tenn. Ct. App. Nov. 16, 2015)). A trial “‘court must go beyond
mere summation by linking the evidence to its clearly stated findings of fact and
conclusions of law.’” Id. A trial court’s order should “provide which evidence the Trial
Court relied on when making its decision” and explain “how it came to its conclusion.” See
id. Generally, the proper remedy when the trial court fails to make sufficient findings of
fact and conclusions of law is to vacate and remand for the entry of a more detailed
order. Lake v. Haynes, No. W2010-00294-COA-R3-CV, 2011 WL 2361563, at *1 (Tenn.
Ct. App. June 9, 2011).

        Father is correct that the trial court’s order is deficient. Indeed, it contains very little
that could even be characterized as factual findings. Instead, the trial court merely states
its rulings as to Father’s obligations. For example, there are no findings as to either party’s
income or that in any way explain what proof was presented on this issue. Perhaps this is
because neither Mother nor Father was present for the trial. In fact, according to the trial
court’s final order, the only person present at trial was the IV-D Staff Attorney. And yet,
the trial court’s final order indicates that it “considered the evidence, and [] proof
introduced” in making its ruling. Respectfully, in the absence of testimony from either
Mother or Father or findings of fact that indicate that testimony was adduced from a single
other witness, we are perplexed as to what evidence was actually presented at this trial.16

      In similar cases, this Court has explained that a trial court may not rule upon
evidence that is not properly introduced and admitted in the record. For example, in
Dayhoff v. Cathey, No. W2011-02498-COA-R3-JV, 2012 WL 5378090 (Tenn. Ct. App.

actions can proceed in tribunals that already have jurisdiction over parentage actions in Tennessee,
including juvenile courts. See Tenn. Code Ann. §§ 36-2-307, 36-5-2402. Furthermore, Appellee concedes
that the Tennessee Rules of Civil Procedure are applicable to this case.
         16
            There is no proper statement of the evidence in this case that could resolve this doubt. We discuss
the absence of a statement of the evidence in the record in detail, infra.
                                                    - 10 -
Nov. 1, 2012), a juvenile court set a pro se father’s child support obligation after conducting
a hearing without sworn testimony, stipulations, or properly introduced and admitted
documentary evidence. We held that the juvenile court’s judgment was vacated because
“no evidence was properly submitted.” Id. at *3. We explained:

       [N]o testimony was elicited from the parties or any other witnesses, but [] all
       evidence was introduced through argument and offers of proof to the trial
       judge.

                                           * * *

       In this case, as there was neither testimonial evidence nor stipulations, the
       documents included in the record were not properly introduced. See Brooks
       [v. Brooks, No. 01A01-9607-CV-00312], 1997 WL 83664, at *2 [(Tenn. Ct.
       App. Feb. 26, 1997)] (remanding the case because there were no “exhibits
       introduced by virtue of sworn testimony or stipulation of the parties”).
       Without testimonial evidence, stipulations, or properly introduced
       documentary evidence, there is no evidence from which the trial court could
       have made its ruling in this case. There are serious disputes regarding the
       facts, including the amount of time Father spent with the child prior to the
       proceeding, the parents’ incomes, payments toward child support allegedly
       made by Father, and the legitimacy of the medical expenses submitted by
       Mother. Because no evidence was properly submitted on any of the issues on
       appeal, we must vacate the judgment of the trial court . . . .

Id. at *2–3; see also In re D.M.H., No. W2006-00270-COA-R3-JV, 2006 WL 3216306,
at *7 (Tenn. Ct. App. Nov. 8, 2006) (some citations omitted) (“Allegations in the pleadings
are not evidence of the facts averred. Hillhaven Corp. v. State ex rel. Manor Care, Inc.,
565 S.W.2d 210, 212 (Tenn. 1978). ‘Unless such facts are admitted or stipulated, they must
be proved by documents, affidavits, oral testimony or other competent evidence.’ Id.
Furthermore, ‘mere statements of counsel are not evidence or a substitute for testimony.’
Metro. Gov’t of Nashville & Davidson Co. v. Shacklett, 554 S.W.2d 601, 605 (Tenn.
1977).”).

        As previously noted, it does not appear that sworn testimony was presented in this
case. However, the trial court does appear to rely on an exhibit in its final judgment, stating
that “the Child Support and Credit Worksheets appear to be correct and should be admitted
into evidence as Collective Exhibit A . . . .” As previously discussed, however, exhibits are
not properly entered unless stipulated to or “introduced by virtue of sworn testimony[.]”
Dayhoff, 2012 WL 5378090, at *3 (quoting Brooks, 1997 WL 83664, at *2). In this case,



                                            - 11 -
as there was neither testimonial evidence nor stipulations, this document was not properly
introduced. See also Tenn. R. Evid. 901 (detailing the requirement of authentication).17

       Thus, in addition to the trial court’s outward failure to comply with Rule 52.01, a
deeper review of the trial court proceedings creates significant doubt that any evidence was
properly submitted in this case. Without testimonial evidence, stipulations, or properly
introduced documentary evidence, there is no evidence from which the trial court could
have made its ruling in this case. As such, the decision must be vacated and remanded for
a new trial in which evidence is properly presented.

        Because we are remanding this case for a new trial, we find it necessary to also
address another serious deficiency in this case. In particular, the trial court’s final order
denied, for the first time, all of Father’s pre-trial motions, except for Father’s motion to
continue, which was not specifically ruled upon at all. And with regard to Father’s motion
to participate at trial, the trial court’s ruling gave absolutely no basis for the denial. This
Court has repeatedly held, however, that a trial court must address pre-trial motions prior
to trial, particularly in the context of a motion that would allow an incarcerated party to
participate in the case. For example, in Knight v. Knight, 11 S.W.3d 898 (Tenn. Ct. App.
1999), the wife of an incarcerated husband filed for divorce, alleging various grounds. The
husband, acting pro se, then filed a motion requesting that he be transported to the final
hearing or, alternatively, that the proceeding be held in abeyance until his release from
prison. Id. at 899. The trial court ignored the husband’s requests, and instead conducted a
trial on the matter without entering a ruling on the pending motion. Id. After the trial court
granted the wife’s complaint for a divorce, the husband appealed. Id. This Court concluded
that although the trial court was not required to issue a directive mandating husband’s
transport to the hearing, the divorce decree should be vacated due to the trial court’s failure
to address husband’s pending motion. Id. at 906–07.

        We explained the need for such a rule in a later wrongful death case, Bell v. Todd,
206 S.W.3d 86 (Tenn. Ct. App. 2005). In Bell, the trial court did not rule on a pro se,
incarcerated defendant’s pending motions to set aside a default judgment, to hold the
plaintiffs’ claim against him in abeyance until his criminal trial ended, and to release his
        17
            We note that the Tennessee Child Support Guidelines in effect at the time that this case was
initiated did provide certain figures to be used for imputing income when no reliable evidence was
presented. The child support worksheet and resulting order did not utilize these figures, however, which
would have calculated support based on “annual gross income of [$37,589] for male parents and [$29,300]
for female parents.” Tenn. Comp. R. & Regs. 1240-2-4-.04(3)(a)(2)(iv)(I)(III) (2008). Instead, the Child
Support Worksheet and the trial court’s resulting support order set Mother’s and Father’s monthly gross
incomes at $1,257.00 each, which comes out to $15,084 each, annually. The State asserts that the trial
court’s decision was “presumably” based on the Child Support Worksheet and the federal minimum wage.
In support, the State cites at least one memorandum opinion, which may not be cited. In any event, in order
for the trial court to depart from the figures provided by the Child Support Guidelines, it does appear that
some type of admissible evidence was required that could reliably show either party’s income. As discussed
above, nothing in the record indicates that evidence of any kind was presented.
                                                  - 12 -
funds so he could retain representation, before conducting a trial on the issue of damages.
Id. at 92. On appeal, this Court explained:

       Litigation involving self-represented litigants can be challenging and
       difficult. Irvin v. City of Clarksville, 767 S.W.2d 649, 651 (Tenn. Ct. App.
       1988). It can become even more difficult and cumbersome when the self-
       represented litigant is incarcerated. Chastain v. Chastain, No. M2003-
       02016-COA-R3-CV, 2004 WL 725277, at *2 (Tenn. Ct. App. Mar. 22, 2004)
       (No Tenn. R. App. P. 11 application filed). However, an incarcerated
       litigant’s right to meaningful access to the courts requires that the litigant be
       afforded a fair opportunity to present his or her side of the controversy.
       Knight v. Knight, 11 S.W.3d 898, 903 (Tenn. Ct. App. 1999). . . .

       Appellate courts frequently have been confronted with cases in which the
       trial courts have disposed of claims either filed by or asserted against self-
       represented prisoners without first addressing the prisoner’s pending
       motions. No matter whether the prisoner is the plaintiff or the defendant,
       reviewing courts have consistently held that trial courts err when they
       proceed to adjudicate the merits of the claim without first addressing the
       prisoner’s pending motion or motions. These oversights have generally been
       found to be prejudicial rather than harmless because the failure to address
       pending motions “give[s] the impression that a litigant is being ignored,”
       Logan v. Winstead, 23 S.W.3d [297,] 303 [Tenn. 2000]. We have also held
       that a prisoner’s failure to comply with local rules requiring motions to be
       set for hearing does not provide a trial court with an excuse for failing to
       address the pending motions. Chastain v. Chastain, 2004 WL 725277, at *2.
       Accordingly, when a trial court has failed to rule on an incarcerated litigant’s
       pending motions, reviewing courts have consistently vacated the judgment
       and remanded the case to the trial court with directions to consider and act
       on the pending motions.

Bell, 206 S.W.3d at 91 (emphasis added) (footnote omitted) (collecting cases). We then
held that the trial court’s failure to rule on the defendant’s motions constituted “plain error.”
Id. at 92. “Accordingly, we vacate[d] the judgment awarding . . . damages against [the
defendant] and remand[ed] the case to the trial court with directions to consider and dispose
of each of [the defendant’s] motions using the legal standards applicable to each of these
motions and to enter an order specifying its reasons for either granting or denying each
motion.” Id. (citing Winstead, 23 S.W.3d at 303); see also Richards v. Richards, No.
E2014-02123-COA-R3-CV, 2015 WL 4575536, at *1 (Tenn. Ct. App. July 30, 2015)
(concluding that the trial court committed prejudicial error by dismissing the pro se,
incarcerated husband’s complaint for divorce without first considering his motion to
participate via video communication technology); Reese v. Klocko, M2005-02600-COA-
R3-CV, 2007 WL 1452688, at *1, 5 (Tenn. Ct. App. May 16, 2007) (vacating the trial
                                             - 13 -
court’s divorce decree after it never ruled on the incarcerated, pro se husband’s motion to
participate in the divorce trial by telephone, stating not only that the husband’s motion
“should have been considered by the [t]rial [c]ourt,” but also that “it should have been
granted,” and remanding for a new trial with directions that the husband be allowed to
participate in the trial via telephone); Chastain v. Chastain, No. M2003-02016-COA-R3-
CV, 2004 WL 725277, at *2 (Tenn. Ct. App. Mar. 31, 2004) (citing Marion v. Bowling,
No. 03A01-9906-CV-00229, 1999 WL 1059670, at *4 (Tenn. Ct. App. Nov. 22, 1999)
(Franks, J., dissenting)) (vacating the portions of the trial court’s final decree of divorce
addressing the division of the parties’ marital estate because the trial court failed to rule on
the pro se, incarcerated husband’s discovery motions before the final hearing, and stating
that “[t]he courts should not ignore motions of substance and proceed as if they had not
been filed”); Cherry v. Cherry, No. 89-302-II, 1989 WL 155362, at *5 (Tenn. Ct. App.
Dec. 20, 1989) (vacating the final decree of divorce and remanding for further proceedings
where the trial court entered the final decree without specifically ruling on the pro se,
incarcerated defendant’s request to appear in person at the hearing or defendant’s
subsequent motion to continue the trial).

         Here, although the trial court did eventually deny most of Father’s pre-trial motions,
it do so only after the final hearing on this matter. In our view, a trial court’s denial of pre-
trial motions following the final hearing in which the incarcerated litigant was not able to
participate is functionally equivalent to a failure to rule on the motions at all, as Father had
no notice that his motions were denied until after the trial. As the authorities above
demonstrate, the trial court’s failure to adequately address Father’s pre-trial motions prior
to trial was reversible error. See, e.g., Bell, 206 S.W.3d at 91.

        Of course, we must concede that this issue was not specifically designated as an
issue by Father in his brief, nor was it briefed in a proper manner. In addition to the fact
that this case must be vacated simply on the bases of the trial court’s failure to comply with
Rule 52.01 and to have an evidentiary hearing, we have also ruled on multiple occasions
that this is the type of issue that should be addressed by this Court even when it was not
properly raised. For example, in Bell, this Court considered the issue of the trial court’s
failure to rule on the defendant’s pretrial motions even though it had not been explicitly
raised by the parties. We explained that “appellate courts may, on their own motion,
consider issues not explicitly raised by the parties in order to prevent injury to the public’s
interest or prejudice to the judicial process,” and, in that case, “fairness and justice
require[d]” us to do so. Id. at 91 (citing Tenn. R. App. P. 13(d); State v. Goodman, 90
S.W.3d 557, 562 n. 3 (Tenn. 2002); Panzer v. King, 743 S.W.2d 612, 616 (Tenn. 1988),
abrogated on other grounds by Lacy v. Cox, 152 S.W.3d 480 (Tenn. 2004)). Similarly, in
Gilliam, a divorce case, an incarcerated, pro se defendant filed multiple motions before the
hearing on the divorce petition occurred, which he did not attend. 2008 WL 4922512, at
*2, 3. The defendant appealed the trial court’s ruling, but did not expressly raise the trial
court’s failure to rule on his pre-trial motions. We nevertheless chose to address that issue,
explaining that
                                              - 14 -
        [a]ppellate courts may consider issues not explicitly raised by the parties “in
        order to prevent injury to the public’s interest or prejudice to the judicial
        process.” Bell, 206 S.W.3d at 91. We have determined that we must address
        an issue not expressly raised by Husband in his brief. As set forth in our
        summary of the procedural background in this case, Husband’s pleadings
        include at least three pre-trial motions: a motion for extension of time or
        postponement of proceedings, a motion to quash (essentially, a motion to
        dismiss) for lack of personal jurisdiction, and a motion for summary
        judgment. The record does not indicate that these pending motions were ever
        addressed by the trial court prior to the final divorce hearing.

Id. at *3 (footnote omitted) (emphasis added).

       We conclude that the same interests are at play in this case and require that we
vacate the trial court’s ruling and remand for a new trial. While some of Father’s motions
may have been rendered moot by the time of the final hearing or were entirely without
merit,18 at the very least, Father’s motion to participate at trial required pre-trial
adjudication.19 And the trial court also failed to address, until trial, Father’s motion for a

        18
            Of the motions Father filed before trial, one of them, the slow play motion, involved an issue that
was likely to be decided at trial (i.e., how much money he would be ordered to pay to the court, and on
what schedule), and thus probably did not require pre-trial action. We also view the trial court’s failure to
rule on Father’s pre-trial motions for appointment of counsel as harmless, because Father was not entitled
to counsel. See Bell, 206 S.W.3d at 92 (citations omitted) (“With the exception of certain proceedings
involving the termination of parental rights, it is now well-settled that there is no absolute right to counsel
in a civil trial.”); see also Tenn. R. App. P. 36(b) (“A final judgment from which relief is available and
otherwise appropriate shall not be set aside unless, considering the whole record, error involving a
substantial right more probably than not affected the judgment or would result in prejudice to the judicial
process.”). As for the motion for a hearing to determine various issues, a hearing did occur in this case, but
no evidence was presented at that hearing, nor was Father allowed to participate. This issue will likely be
cured by our remand for a new trial.
         19
            The same may be true of Father’s motion to continue. However, the continued viability of
Father’s motion to continue is somewhat unclear. The filing date on Father’s motion for a continuance is
illegible, but it immediately follows the trial court’s second order continuing the case in the appellate record.
Thus, we assume the record is in chronological order and that the motion for a continuance was filed
subsequent to the second order continuing the case. Furthermore, neither of the trial court’s orders
continuing the case mentions Father’s motion for a continuance, nor do any of the trial court’s other orders
in the record. But the motion to continue indicates that it was drafted by Father well in advance of the
second order continuing the case. Therefore, it is unclear whether Father was seeking additional relief after
the second continuance was granted. Because we must remand for the trial court to consider Father’s pre-
trial motion to participate, we need not consider whether the motion to continue provides an independent
basis for vacating the trial court’s judgment. However, other cases have decided that a trial court’s failure
to adjudicate such a motion is grounds for vacating the trial court’s judgment. See, e.g., Bell, 206 S.W.3d
at 92 (holding that the trial court’s final judgment was vacated due in part to a failure to rule on a pre-trial
motion to hold the case in abeyance); Gilliam, 2008 WL 4922512, at *3 (holding that the trial court’s final
judgment was vacated due in part to a failure to rule on a pre-trial motion for extension or postponement of
proceedings). In any event, the motion for a continuance is now moot given that we are remanding for a
                                                     - 15 -
status update, which appears to have been filed after no rulings were forthcoming on
Father’s pre-trial motions.

       The trial court’s failure to rule on Father’s motion to participate had an especially
significant impact on this case. Because Father’s motion was not ruled upon prior to trial,
he was not permitted to participate in the hearing on the UIFSA petition. Indeed, given the
possibility that a motion to continue was still pending at the time of trial,20 it is not entirely
clear from the record that Father was aware that trial was going ahead as previously
scheduled. The trial court, however, apparently held Father’s failure to appear at or
otherwise participate in the trial against him, as it denied Father’s request for credit on
alleged amounts paid toward support of the child in light of Father’s failure to offer
evidence of such payments.

       Moreover, the trial court provided absolutely no explanation for the denial of
Father’s motion to participate at trial. As previously discussed, controlling caselaw
mandates that trial courts provide “reasons for either granting or denying each motion.”
Bell, 206 S.W.3d at 92 (citing Winstead, 23 S.W.3d at 303). Here, not only did the trial
court wait until after the final hearing to inform Father that he would not be transported to
participate, but it gave absolutely no explanation for the denial. Thus, the trial court’s
decision to address this motion in this manner certainly “give[s] the impression that
[Father] [wa]s being ignored.” Reese, 2007 WL 1452688, at *4–*5 (citing Bell, 206
S.W.3d at 91). Furthermore, as previously discussed, the fact that Father did not set his
motion for hearing is no support for the denial. See Gilliam, 2008 WL 4922512, at *3; Bell,
206 S.W.3d at 91; see also Chastain, 2004 WL 725277, at *2 (noting that “such an effort
would have been futile and counterproductive”).

       The requirement that the trial court states its reasons for granting or denying the
motion also includes the duty to consider alternatives means by which an incarcerated party
can participate, even when not expressly requested by the incarcerated party. See Knight,
11 S.W.3d at 906. For example, in Knight, the incarcerated party filed a motion seeking
only to stay the proceedings or to be transported so that he could participate in person. In
addition to the trial court’s failure to rule on this motion, we also took issue with the trial
court’s failure to consider

        any of the other alternatives available to it, including, but not limited to,
        offering Husband the opportunity to testify by videotaped deposition,
        allowing Husband to participate in the trial by telephone, conducting the trial
        at a DOC facility, or providing Husband the opportunity to participate at trial
        through the use of video communications technology.


new trial.
        20
             See footnote 19, supra, for a discussion of this motion.
                                                     - 16 -
Id.; see also Reese, 2007 WL 1452688, at *5 (“We, therefore, vacate the final divorce
decree in its entirety and remand this case for a new trial with directions that Husband be
allowed to participate at trial by telephone.”). The same is true in this case. Although
Father’s motion to participate only asked that he be transported to participate in the
proceedings in this case in person, the trial court was required to consider other alternative
means by which he could participate, in ruling upon his motion. Therefore, “[i]t was error
for the [t]rial [c]ourt to enter final judgment without specifically ruling upon [Father’s]
request for personal appearance . . . and without affording [Father] opportunity to present
testimony of himself and/or others by deposition.” Cherry, 1989 WL 155362, at *5.

        Father’s inability to participate in the hearing also has significant consequences for
this appeal. Here, after filing a notice of appeal, Father requested that the State be ordered
to file the trial transcripts in this matter. That motion was denied, as the appellant has the
responsibility to file either a transcript or a statement of the evidence if a transcript is
unavailable or financially beyond the means of the appellant. See Tenn. R. App. P. 24(c)
(“If no stenographic report, substantially verbatim recital or transcript of the evidence or
proceedings is available, or if the trial court determines, in its discretion, that the cost to
obtain the stenographic report in a civil case is beyond the financial means of the appellant
or that the cost is more expensive than the matters at issue on appeal justify, and a statement
of the evidence or proceedings is a reasonable alternative to a stenographic report, the
appellant shall prepare a statement of the evidence or proceedings from the best available
means, including the appellant’s recollection.”). Father has been declared indigent in this
appeal, which suggests that he could have used the statement of the evidence procedure
outlined in Rule 24. Indeed, Father attempted to file a statement of the evidence in the
appellate record. The statement, however, is not a recitation of the evidence presented at
trial, but an outline of Father’s legal arguments. This is entirely unsurprising, as Father was
not allowed to be present in any fashion for trial and therefore had no opportunity to hear
any evidence presented by Appellee against him. Additionally, as explained above, it
appears that no evidence was even properly presented at trial and admitted in the record.

         Despite the fact that Father’s purported statement of the evidence contains no
recitation of evidence, neither Appellee nor the trial court questioned this document. See
id. (“If the appellee has objections to the statement as filed, the appellee shall file objections
thereto with the clerk of the trial court within fifteen days after service of the declaration
and notice of the filing of the statement.”). While the trial court had no obligation to object
to Father’s statement of the evidence, it certainly had the power to correct it. See Tenn. R.
App. P. 24(f) (“The trial judge shall approve the transcript or statement of the evidence and
shall authenticate the exhibits as soon as practicable after the filing thereof or after the
expiration of the 15-day period for objections by appellee, as the case may be, but in all
events within 30 days after the expiration of said period for filing objections.”). Moreover,
Appellee also made no effort to supply either a transcript or a statement of the evidence to
this Court. We have held, however, that when a party is unable to prepare “a fair and
accurate statement of the evidence because he was not afforded the opportunity to
                                              - 17 -
participate in the trial, some of the burden to prepare a full and accurate statement of the
evidence f[alls] to [the State].” Reese, 2007 WL 1452688, at *3.

       Still, given that there were no objections to Father’s statement of the evidence, we
would typically deem it approved by the trial court. See Tenn. R. App. P. 24(f) (stating that
even where the trial court does not explicitly approve a statement of the evidence, in the
absence of an objection, it “shall be deemed to have been approved and shall be so
considered by the appellate court.”). Additionally, in the absence of a proper transcript or
statement of the evidence, this Court usually presumes that sufficient evidence existed to
support the trial court’s decision.21 See Irvin v. City of Clarksville, 767 S.W.2d 649, 653
(Tenn. Ct. App. 1988) (one citation omitted) (citing Daniel v. Metropolitan Gov’t of
Nashville, 696 S.W.2d 8, 10–11 (Tenn. Ct. App. 1985)). In this case, however, the
statement of the evidence is simply not proper, as it does not “convey a fair, accurate and
complete account of what transpired with respect to those issues that are the bases of
appeal.” Tenn. R. App. P. 24(c). Therefore, it is clear that Father’s exclusion from trial not
only prevented him from responding to the allegations against him, but also prevented him
from mounting an appeal that has any likelihood of prevailing.22

        In sum, the trial court failed to make factual findings as required by Rule 52.01,
failed to timely rule on Father’s pre-trial motions, and failed to provide adequate
explanation at least as to why Father’s motion to participate was denied. Even more
importantly, it does not appear that the trial court’s ruling was predicated on any properly
admitted evidence. These failures are especially prejudicial because they relate directly to
Father’s ability to participate in the proceedings against him. Under these circumstances,
the trial court’s final order must be vacated, and this cause remanded for the trial court to
conduct a new trial and rule on Father’s motion to participate before the new trial.
Therefore, the remaining issues Father raised, regarding whether Georgia is a necessary
party and whether the trial court erred in calculating child support owed, are pretermitted.

        21
             This is especially troubling given our determination that no evidence was likely even presented
in the trial court.
          22
             Because our ability to conduct meaningful appellate review is drastically hindered when there is
no indication in the appellate record of what evidence the trial court relied on in deciding a case, we
encourage the parties and the trial court to work together to ensure that a proper record is prepared should
a future appeal be filed. Cf. Ogle v. Seigler, No. E2010-00763-COA-R3-CV, 2011 WL 1434694, at *2–4
(Tenn. Ct. App. Apr. 15, 2011) (“Appellant filed a Statement of Evidence in this case, but our examination
shows it does not convey a fair and complete account of what transpired in the Trial Court with respect to
the issues on appeal . . . . The Trial Court was never called upon to determine the fairness of the Statement,
since appellee did not object to it or file his own at the trial level. . . . In order to expedite a just resolution
of this case on its merits, we remand the case to the Trial Court for a ruling on the fairness and completeness
of the Statement of Evidence. See Taylor v. Allstate, 158 S.W.3d 929 (Tenn. Ct. App. 2004). At this
juncture, we cannot rule on the issues raised by appellant without a complete and fair Statement of
Evidence, and if the parties cannot agree on a Statement of Evidence, it devolves upon the Trial Judge to
prepare a Statement of Evidence for appellate review.”).

                                                      - 18 -
                                      CONCLUSION

       The judgment of the Juvenile Court of Memphis and Shelby County is therefore
vacated and remanded for a new trial consistent with this Opinion. Costs of this appeal are
taxed to Appellee the State of Tennessee, for which execution may issue if necessary.




                                                    S/ J. Steven Stafford
                                                    J. STEVEN STAFFORD, JUDGE




                                          - 19 -